     Case 2:21-cv-00493-JDE Document 25 Filed 09/09/21 Page 1 of 1 Page ID #:453




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
     SETH HARLAN MIMBS,                    ) Case No. 2:21-cv-00493-JDE
12                                         )
                                           )
13                     Petitioner,         ) JUDGMENT
                                           )
14                v.                       )
                                           )
15                                         )
     GEORGE JAIME, Warden,                 )
16                                         )
                       Respondent.         )
17                                         )
                                           )
18
19         Pursuant to the Memorandum Decision and Order,
20         IT IS ADJUDGED that the operative Petition is denied and this action
21   is dismissed with prejudice.
22
23   Dated: September 09, 2021
24
25                                            _____________________________
                                              JOHN D. EARLY
26                                            United States Magistrate Judge
27
28
